Title: James Madison to Littleton Dennis Teackle, 28 January 1830
From: Madison, James
To: Teackle, Littleton Dennis


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Jany 28. –30
                            
                        
                        
                        I have duly recd. with your letter of the 20th. a copy of the "Report on a State’s Bank." Not venturing to
                            pronounce on the merits of a plan, wch. is to be tested by a fuller experience than can yet be consulted, I can only
                            express my acknowledgements, for the communication, and my wishes, that if adopted, the patriotic views, of its authors, may
                            be accomplished With esteem & friendly respects
                        
                            
                                
                            
                        
                    